Citation Nr: 1445519	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-47 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran last underwent VA examination in connection with his claim in February 2011.  At the August 2014 hearing, the Veteran asserted that his PTSD symptoms had worsened in severity since the February 2011 examination.  Specifically, he stated that he isolated himself more and experienced panic attacks more frequently.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  As such, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected PTSD.  

Moreover, the Veteran indicated at the August 2014 hearing that he had received additional treatment for his PTSD from several private providers, to include L. E. Reid, J. Cantwell, and S. Shore.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  As the evidence does not appear to include these records, and the record does not show that the RO has attempted to obtain these records, the Board finds remand is warranted.  

Finally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from April 2011 to the present from the VA Medical Center in Atlanta, Georgia, and any associated outpatient clinics.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding treatment records as identified by the Veteran at the August 2014 hearing, to include records from L. E. Reid, Licensed Professional Counselor at the Center for Change in Atlanta, Georgia, J. Cantwell, and S. Shore, and any other identified private treatment records pertinent to the Veteran's remanded claim.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claim will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claim will be re-adjudicated.

2. Obtain and associate with the record all VA treatment records dated from April 2011 to the present for the Veteran from the VA Medical Center in Atlanta, Georgia, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The Veteran's electronic file, to include a copy of this remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished. The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score, with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning in accordance with VA's Rating Schedule.  

4. After completing the above development, re-adjudicate the claim of entitlement to a disability rating in excess of 50 percent for PTSD.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



